Citation Nr: 9913728	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  94-11 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis and degenerative disk disease of 
the lumbar spine.

2. Entitlement to an evaluation in excess of zero percent for 
residuals of a fracture of the right tibia and fibula.

3. Entitlement to service connection for residuals of 
injuries to the right hand and wrist.

4. Entitlement to service connection for residuals of 
injuries to the left hand and wrist.


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1977 to July 1992.  
He also had two years and eight months of prior active 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In his May 1993 Appeal to Board of Veterans' Appeals, VA Form 
9, the veteran requested a hearing before a Member of the 
Board at the RO.  The RO scheduled the requested hearing for 
July 1993, December 1993, November 1995, and January 1996.  
On each occasion the veteran missed the scheduled hearing and 
contacted the RO with just cause for doing so.  In January 
1997, noting that the RO had obtained a new mailing address 
for the veteran to which notification of a scheduled Travel 
Board hearing had not been sent, the Board remanded this case 
to the RO to afford the veteran another opportunity to 
provide hearing testimony before a Member of the Board.  

Accordingly, in November 1998 the RO notified the veteran 
that he had been scheduled for a Travel Board hearing to be 
held in January 1999.  There is no indication that the notice 
for this hearing was returned as not being deliverable.  The 
veteran did not report for this hearing and he has not 
requested that the hearing be rescheduled.  The Board notes 
that it is well established that the duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991). Insofar as the veteran has not notified the VA of 
any address change, the Board is of the opinion that no 
further assistance in this regard is required on the part of 
the VA, and that the hearing request has been withdrawn.  38 
C.F.R. § 20.704 (1998).  However, for the reasons stated 
below, the Board finds that another remand is necessary. 


REMAND

The veteran contends that service connection is warranted for 
residuals of injuries to his right and left hand and wrist.  
The veteran further contends that the impairment associated 
with his service-connected degenerative arthritis and 
degenerative disc disease of the lumbar spine and residuals 
of fracture of the right tibia and fibula are inadequately 
reflected by the schedular evaluations presently in effect 
and thereby warrant increased ratings.

Lumbar Spine and Right Tibia and Fibula:  By a March 1993 
rating decision, the RO granted service connection for 
degenerative arthritis and degenerative disc disease of the 
lumbar spine and residuals of fracture of the right tibia and 
fibula.  An evaluation of 10 percent disabling was assigned 
for the lumbar spine, based on findings of no more than mild 
disability, and an evaluation of zero percent disabling was 
assigned for the right tibia and fibula, based on findings of 
no more than minimal residual disability. 

This determination was based on a September 1992 report of VA 
examination which noted that the veteran complained of daily 
low back pain without radicular symptoms and stiffness which 
resulted in decreased activity.  It was also noted that the 
veteran complained of residual swelling of the right ankle 
but no specific limitations from it.  

Thereafter, in his April 1993 notice of disagreement, the 
veteran reported that he experienced constant back pain and 
his ankle became painful, sore, and swollen after he had been 
on his feet for a few hours.  He added that, if he did not 
ease the weight off his ankle immediately, he was unable to 
walk for some time.

38 C.F.R. § 4.40 provides that it is essential that the 
examination on which the ratings are based adequately portray 
any functional loss which may be due to pain.  In other words 
the impact of the pain must be considered in making a rating 
determination.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996); Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  When evaluating a 
service-connected disability involving the musculoskeletal 
system, adequate consideration must be given to whether the 
rating addresses functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.

The September 1992 VA examination does not adequately address 
the veteran's complaints of pain and functional impairment 
under the applicable criteria.  The examination report 
reflects that the veteran had full range of motion in all 
joints tested, no point tenderness along his spine, and some 
swelling along the lateral malleolus.  However, the specific 
extent to which the pain affected the normal functions was 
not described by the examiner.

The duty to assist the veteran includes the duty to develop 
the pertinent facts by conducting a current and thorough 
medical examination when indicated by the circumstances of 
the case.  See 38 C.F.R. § 3.159 (1997); see also Waddell v. 
Brown, 5 Vet. App. 454 (1993).  Accordingly, the Board finds 
that another examination is appropriate.

Right and Left Wrist and Hand:  The veteran's service medical 
records show that, in May 1977, he reported that he had been 
struck in the elbow by a baseball two months previously and, 
initially, the irritation was minor; however, he complained 
that sharp pain in the right elbow with periodic loss of 
muscle control and tingling of the right forearm from the 
fingers up to the elbow had been getting more noticeable.  In 
June 1977, the veteran complained of left hand swelling and 
pain, the examiner's impression was probable crush injury and 
he was referred to the orthopedic clinic.  The veteran 
complained of right hand pain in May 1979.  In June 1979, he 
reported right hand pain when handling and lifting weights.  
The assessment was De Quervain's syndrome and a short arm 
cast was applied for two weeks.  In September 1979, the 
veteran complained of left wrist pain after having fallen on 
it.  The veteran reported right hand pain and loss of 
sensation, the assessment was soft tissue injury status post 
trauma.  In April 1988, the veteran jammed his right fifth 
finger playing softball, the assessment was probable soft 
tissue injury, rule out fracture.  In August 1991, the 
veteran sought treatment for right hand and wrist pain.

The veteran was released from active military service in July 
1992 and filed a claim for compensation for various 
disabilities, including disabilities of both wrists and 
hands, later in July 1992.

The Board concludes that the entries in the service medical 
records coupled with the fact that the veteran filed a claim 
for service connection for disabilities of both wrists and 
hands within weeks of being released from service is 
sufficient to establish a well-grounded claim, that is, a 
claim which is plausible or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  Such a claim need not be conclusive but only 
possible in order meet the burden established in the statute.  
38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992); Kandik v. Brown, 9 Vet.App. 434, 
439 (1996).

A September 1992 report of VA examination noted the veteran's 
complaints of stiffness and occasional pain in his hands and 
wrists with no specific limitations.  Physical examination of 
the hands and wrists revealed no point tenderness or 
deformity and these extremities were neurologically intact.  
The diagnoses included traumatic fractures of the hands, 
healed, with residual intermittent discomfort as described.  
The examination report reflects that the veteran's claims 
file was not available to the examiner for review.

By a March 1993 rating decision, the RO denied service 
connection for residuals of injuries to the veteran's right 
and left hands and wrists because the evidence failed to show 
significant residual impairment from the injuries to the 
hands and wrist.  

In his April 1993 notice of disagreement, the veteran 
reported that he experienced a dull ache in his wrist every 
day, loss of feeling in his hand at times, and inability to 
hold onto things.  He did not specify whether he was 
referring to the right or the left hand.

The September 1992 report of VA examination is not adequate 
for rating purposes because the examiner did not review the 
veteran's claims file and prior medical treatment records 
contained therein or offer an opinion as to the relationship 
between any current left and/or right hand and/or wrist 
pathology and the veteran's complaints of left and right hand 
and wrist pain and loss of sensation for which he was treated 
during service.  In this regard, it is noted that VA has a 
duty to assist the veteran in the development of facts 
pertinent to his claim, which includes obtaining an adequate 
VA examination.  38 U.S.C.A. § 5107(a); see also Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The fulfillment of the 
statutory duty to assist includes providing additional VA 
examinations by a specialist when recommended, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Accordingly, the 
Board is of the opinion that a contemporaneous and 
comprehensive examination of the appellant would materially 
assist in the adjudication of his appeal.

The veteran is advised that 38 C.F.R. § 3.326(a) provides 
that individuals for whom examinations have been authorized 
and scheduled are required to report for such examinations.  
38 C.F.R. § 3.655 addresses the consequences of a veteran's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails 
to report for such examination, the claim will be rated based 
on the evidence on file.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with a claim for an increased evaluation, the 
claim shall be denied.  See Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claims under 38 
U.S.C.A. § 5107(a) and 38 C.F.R. § 3.103(a) (1998), the Board 
is deferring adjudication of the issues on appeal pending a 
remand of the case to the RO for the following development:

1.  The RO should request the veteran to 
identify all medical care providers who 
have treated him for his back, right leg, 
wrists and hands since his discharge from 
military service.  The RO should obtain 
medical records from all sources 
identified by the veteran.

2.  Thereafter, the appellant should be 
afforded an orthopedic examination to 
assess the status of his degenerative 
arthritis and degenerative disc disease 
of the lumbar spine, residuals of 
fracture of the right tibia and fibula, 
and any impairment of his wrists and 
hands.  The claims folder should be made 
available to the examiner.  Any indicated 
diagnostic studies should be 
accomplished.  All subjective complaints 
and objective findings should be reported 
in detail.  Range of motion of the lumbar 
spine and right ankle should be noted in 
degrees of arc, along with findings as to 
the absence or presence of any related 
pain, swelling, muscle atrophy, 
neurological abnormalities, instability, 
locking of the joints, or the like.  The 
examiner should identify any pathology of 
the veteran's wrists and hands, and 
provide an opinion as to the etiology and 
date of onset of any pathology 
identified.  The examiner should 
specifically comment on the diagnosis of 
De Quervain's syndrome contained in the 
service medical records.

3.  The RO should review the examination 
report to ensure complete compliance with 
this remand, to include all requested 
findings and opinions.  Otherwise, the 
report must be returned to the examiner 
for corrective action.

4.  Thereafter, the RO should 
readjudicate the claims for an increased 
evaluation for degenerative arthritis and 
degenerative disc disease of the lumbar 
spine and residuals of fracture of the 
right tibia and fibula, with 
consideration of the provisions of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 and 
service connection for residuals of right 
and left hand and wrist injuries.

If the benefit sought on appeal continues to be denied, the 
veteran and his attorney should be furnished a supplemental 
statement of the case and should be given a reasonable 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  
No action is required of the veteran until he receives 
further notice.  By this remand, the Board intimates no 
opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


